                                                                            SEP 1 2 2019
                                                                                       Court
                         mxTKb                      istsTHTzcT roow-S.%'
                                       DT-sriaxsr or m mvn

   MTLirnm lkji (Mt^r u.
                        PL/?rAJTrrF


              OF ZLLZWFS^l^
              or in-E 5r.ci^£-n^Y
     jor DFr£KJS£^ MIWniHK~
                                                    fzoEfmL auESTz:oKi -^oscisyj
                  ?^6:P£k;s;£ F<V^^^cx              v^mr i^riTi TIfE, PunmzFzcj^^i
                                                    <3F FiffL Do D i^t/IPZwF /T1R,
                           V"r^ a-aJ    »
                                                    toKJi xkj tllunojzs fou
                 Dl^;FE^/D/?^^^s
                                  6X\/XL LXBEfi-rzizs
                                       CjDmfLi'^ThJ'T

    TFEwSttMWTbK               OF
    ^OfZ.xSDtCTFofv/ PUFSCWTTtog
                                               c;?g- USCt34(oCb)CFd.
              ^,                              ^«U5C,7.39XCe>eOCR).
                      fgy f^fn6\rtt^(r M-CV-35^45^
    SoVFfZFX&K) X^mM~rY                  W^XV^D
                            7-4-oj-Zo^q to thzl
    XLLFWOXS CENTtWL bXSTIFXCT r/to/>7 TJ^^L SZvFntU-
    Cxfccuxr or Tllznots.


             r.^F^Zl
^ F'fiSiJEiiz. /rjiz,
                   nUT/
 FwD :i9-Cv-3ooX.             ^^}^TTOhJS FhJ l<b~TJ-3Em 5/l7-c^-33Uj
           Case 5:19-cv-00004-RRB Document 1 Filed 09/12/19 Page 1 of 13
Case 5:19-cv-00004-RRB Document 1 Filed 09/12/19 Page 2 of 13
Case 5:19-cv-00004-RRB Document 1 Filed 09/12/19 Page 3 of 13
Case 5:19-cv-00004-RRB Document 1 Filed 09/12/19 Page 4 of 13
Case 5:19-cv-00004-RRB Document 1 Filed 09/12/19 Page 5 of 13
Case 5:19-cv-00004-RRB Document 1 Filed 09/12/19 Page 6 of 13
Case 5:19-cv-00004-RRB Document 1 Filed 09/12/19 Page 7 of 13
Case 5:19-cv-00004-RRB Document 1 Filed 09/12/19 Page 8 of 13
Case 5:19-cv-00004-RRB Document 1 Filed 09/12/19 Page 9 of 13
Case 5:19-cv-00004-RRB Document 1 Filed 09/12/19 Page 10 of 13
Case 5:19-cv-00004-RRB Document 1 Filed 09/12/19 Page 11 of 13
Case 5:19-cv-00004-RRB Document 1 Filed 09/12/19 Page 12 of 13
Case 5:19-cv-00004-RRB Document 1 Filed 09/12/19 Page 13 of 13
